DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending and have been examined.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,719,625. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite all of the claim limitations presented by the instant application and as such anticipate the claims of the instant application.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-6, 8-10, 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington et al., US 2012/0331002 A1 and Boystun et al., US 7,716,716 B1.

	As for claim 1, Carrington teaches:
	a computer-implemented method comprising: receiving data that has been acquired ([0018]-[0019]);
	determining contextual information regarding data-handling of the data ([0014]-[0017]: data handling rules, applicable authorities, industry best practices, etc. are disclosed);
 	tagging the data with the contextual information (fig. 1 element 110: “…associating data…”);
	receiving, from a requestor, a request regarding the data-handling of the data, wherein the request asks for information regarding performance of an action with respect to the data ([0006], [0018]-[0019]);
	determining an entity that will perform the action; determining a response to the request based at least in part on the contextual information and the entity that will perform the action ([0023]: the completeness of the regulatory history is determined before responding to a request, [0024]: additional sources of data are searched if the regulatory history is judged to be incomplete, [0037]: an administrator makes a determination as to whether information that is stored in non-public facing servers is to be retrieved, reading on an entity that will perform the action)  , 
	Boystun teaches the additional steps not taught by Carrington wherein the response comprises one or more data-handling requirements; and providing the response to the requestor, the response providing guidance for the entity that will perform the action, the guidance comprising instructions for handling the data in compliance with the one or more data-handling requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.
  	As for claim 2, the combination of Carrington and Boystun teaches the method of claim 1. Boystun teaches the additional features not taught by Carrington wherein the response indicates at least one of: whether the data-handling indicated in the request can be performed with the data in view of the one or more data-handling requirements; or a task that needs to be performed to enable the data-handling to be performed with the data to comply with the one or more data-handling requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 3, the combination of Carrington and Boystun teaches the method of claim 1. Carrington teaches the additional steps wherein the contextual information further comprises function data indicating an action or a type of action for which the data was acquired ([0014]-[0017]: data handling rules, applicable authorities, industry best practices, etc. are disclosed);

	As for claim 4, the combination of Carrington and Boystun teaches the method of claim 1. Carrington teaches the additional features wherein the contextual information further comprises authority data indicating at least one of a jurisdiction or authority that is applicable to the data, a law that is applicable to the data, a regulation that is applicable to the data, a rule that is applicable to the data, a standard that is applicable to the data, or an industry practice or procedure that is applicable to the data. data ([0014]-[0017]: data handling rules, applicable authorities, industry best practices, etc. are disclosed).

	As for claim 5, the combination of Carrington and Boystun teaches the method of claim 1. Boystun teaches the additional features wherein the contextual information further comprises control data indicating at least one of a control on the data that is set for a device, a control on the data that is set by or on behalf of a data subject, a control on the data that is set by an entity, a control regarding a data-handling requirement for the data, a control regarding consent for the data, a choice mechanism control regarding a manner of obtaining the consent, or a choice control regarding a right to object to use of the data (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of  Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 6, the combination of Carrington and Boystun teaches the method of claim 1. Boystun teaches the additional features wherein the contextual information further comprises: class data indicating at least one of a class related to a data authority, a class related to the data subject or a device associated with the data subject, a class regarding whether or not the data is sanitized or aggregated, a class related to protected business information, a class related to national security, a class related to protection of Critical Infrastructure, or a class related to public health or safety; or history data indicating at least one of actions that the data has been involved with, who initiated actions that the data has been involved with, how the data was acquired, or how the data has changed over time (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer, or to a device, user, etc. based on the security requirements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 8, the combination of Carrington and Boystun teaches the method of claim 1. Boystun teaches the additional features not taught by Carrington further comprising causing the data to be transformed from one form to another form to comply with the one or more data-handling requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements, the security requirements include whether the data is to be encrypted, reading on transformed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 9, Carrington teaches a computer-implemented method comprising: 	receiving data that has been acquired ([0018]);
	determining authority data related to the data, wherein the authority data indicates at least one of a jurisdiction or authority that is applicable to the data, a law that is applicable to the data, a regulation that is applicable to the data, a rule that is applicable to the data, a standard that is applicable to the data, or an industry practice or procedure that is applicable to the data ([0014]-[0017]);
	receiving, from a requestor, a request regarding the data-handling of the data ([0006], [0018]-[0019]).
	Boystun teaches the additional steps not taught by Carrington further comprising:
 	tagging the data with the authority data (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements such as the authorization level or role of the layer, reading on authority data);
	determining a response to the request based at least in part on one or more data-handling requirements indicated by the authority data; and providing the response to the requestor, the response providing guidance on handling the data in compliance with the one or more data-handling requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements such as the authorization level or role of the layer, the security requirements will specify such thing as whether the data must be encrypted, forwarded, etc., reading on handling requirements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 10, the combination of Carrington and Boystun teaches the method of claim 9. Boystun teaches the additional steps not taught by Carrington wherein the response indicates at least one of: whether the data-handling indicated in the request can be performed with the data in view of the one or more data-handling requirements; or a task that needs to be performed to enable the data-handling to be performed with the data to comply with the one or more data-handling requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements such as the authorization level or role of the layer, the security requirements will specify such thing as whether the data must be encrypted, forwarded, etc., reading on handling requirements). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 12, the combination of Carrington and Boystun teaches the method of claim 9. Boystun teaches the additional features not taught by Carrington further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information, and wherein the contextual information further comprises control data indicating at least one of a control on the data that is set for a device, a control on the data that is set by or on behalf of a data subject, a control on the data that is set by an entity, a control regarding a data-handling requirement for the data, a control regarding consent for the data, a choice mechanism control regarding a manner of obtaining the consent, or a choice control regarding a right to object to use of the data. (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise, reading on a device, that has received the data may provide the data to another layer based on the security requirements, reading on control data related to a device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 13, the combination of Carrington and Boystun teaches the method of claim 9, Boystun teaches the additional features not taught by Carrington further comprising: determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information, and wherein the contextual information further comprises class data indicating at least one of a class related to a data authority, a class related to the data subject or a device associated with the data subject, a class regarding whether or not the data is sanitized or aggregated, a class related to protected business information, a class related to national security, a class related to protection of critical infrastructure, or a class related to public health or safety (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise reading on a class data related to a device, that has received the data may provide the data to another layer based on the security requirements, reading on authority data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.
	
	As for claim 15, the combination of Carrington and Boystun teaches the method of claim 9. Boystun teaches the additional features not taught by Carrington wherein: the request asks for information regarding performance of a particular action or type of action with the data; the method further comprises determining an entity that will initiate the particular action or type of action; and the response is determined based at least in part on the entity that will initiate the particular action or type of action with the data (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements, reading on determining a response based on a determination of the entity that will initiate an action with the data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 18, the combination of Carrington and Boystun teaches the method of claim 9. Boystun teaches the additional features not taught by Carrington further comprising causing the data to be transformed from one form to another form to comply with the one or more data-handling requirements that are applicable to the request requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements, the security requirements include whether the data is to be encrypted, reading on transformed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

10.	Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington, Boystun, and further in view of Williams et al. US 2013/0339150 A1.

	As for claim 7, the combination of Carrington and Boystun teaches the method of claim 1. Williams teaches the additional features not taught by the combination further comprising: determining that the action has been performed with the data; and updating the contextual information to reflect performance of the action ([0051]: timestamps are applied to the data in order to indicate that a particular record has been updated by a particular entity controlling the record.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention represented by the combination of Carrington and Boystun. It would have been desirable to do so since such a step would enhance the ability to meet the “due diligence” requirements discussed by Carrington since the timestamps will demonstrate that the current record is current.

	As for claim 14, the combination of Carrington and Boystun teaches the method of claim 9. Boystun teaches the additional steps not taught by Carrington further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise reading on a class data related to a device, that has received the data may provide the data to another layer based on the security requirements, reading on authority data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.
	Williams teaches the additional features not taught by the combination wherein the contextual information further comprises history data indicating at least one of actions that the data has been involved with, who initiated actions that the data has been involved with, how the data was acquired, or how the data has changed over time ([0051]: timestamps are applied to the data in order to indicate that a particular record has been updated by a particular entity controlling the record.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention represented by the combination of Carrington and Boystun. It would have been desirable to do so since such a step would enhance the ability to meet the “due diligence” requirements discussed by Carrington since the timestamps will demonstrate that the current record is current.

	As for claim 16, the combination of Carrington and Boystun teaches the method of claim 9. Williams teaches the additional features not taught by the combination further comprising: determining that a particular action or type of action has been performed with the data; and updating the contextual information to reflect performance of the particular action or type of action ([0051]: timestamps are applied to the data in order to indicate that a particular record has been updated by a particular entity controlling the record.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention represented by the combination of Carrington and Boystun. It would have been desirable to do so since such a step would enhance the ability to meet the “due diligence” requirements discussed by Carrington since the timestamps will demonstrate that the current record is current.

11.	Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrington, Boystun, and further in view of Riley et al., US 2017/0193244 A1.

	As for claim 11, the combination of Carrington and Boystun teaches the method of claim 9.  Boystun teaches the following features not taught by Carrington further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements, reading on authority data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the combination of Carrington and Boystun. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.
	Riley teaches the additional steps not taught by the combination wherein the contextual information further comprises function data indicating an action or a type of action for which the data was acquired ([0016]: contextual information associated with the data may include such things as contractual information specified by a service provider governing the use of the data by a requestor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the combination of Carrington and Boystun. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 19, Carrington teaches a computer-implemented method comprising:
	sending a request to a service provider for information about data-handling of data and receiving a response ([0006], [0018]-[0019]).
	Boystun teaches the additional features not taught by Carrington wherein the response indicates whether a future use of the data indicated in the request can be performed in view of the one or more data-handling requirements that are applicable to the request; or a task that needs to be performed to enable the future use of the data to comply with the one or more data-handling requirements that are applicable to the request (col. 5 lines 18-23: security context information is returned with the data and will include information as to whether the data can be forwarded outside of an organization, reading on future use of the data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Carrington. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.
	Riley teaches the additional features not taught by receiving a response from the service provider, the response providing guidance on handling the data in compliance with one or more data-handling requirements ([0045]-[0046]: a query component will return data with an indication if any data field cannot be returned due to data handling requirements, and an indication that a new search will be needed to enable this data handling requirement in order for the data to be returned). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the combination of Carrington and Boystun. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

	As for claim 20, the combination of Carrington, Boystun, and Riley teaches the  method of claim 19. Boystun teaches the additional features not taught by Carrington or Riley further comprising causing the data to be transformed from one form to another form to comply with the one or more data-handling requirements (col. 3 line 63 through col. 4 line 20 and col. 4 line 63 through col. 5 line 14: security requirements for handling requested data are associated with the data, reading on tagging, the security requirements will determine whether any particular layer of an enterprise that has received the data may provide the data to another layer based on the security requirements, the security requirements may require that the data be encrypted, reading on a transformation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the combination of Carrington and Boystun. It would have been desirable to do so since such a feature would allow an enterprise to more closely control promulgation of sensitive data to a requestor and thereby increase the security of the system.

Allowable Subject Matter
12.	Claim 17 is rejected only under obviousness type double patenting and not over prior art. If a terminal disclaimer is filed directed to U.S. Patent No. 10,719,625, claim 17 would stand as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter: The prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the step of determining updated contextual information regarding performance of a particular action or type of action based at least partly on an entity that has performed the particular action or type of action with the data, the contextual information, and the one or more data-handling requirements that are applicable to the request.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
		
	















9. A computer-implemented method comprising: receiving data that has been acquired; determining authority data related to the data, wherein the authority data indicates at least one of a jurisdiction or authority that is applicable to the data, a law that is applicable to the data, a regulation that is applicable to the data, a rule that is applicable to the data, a standard that is applicable to the data, or an industry practice or procedure that is applicable to the data; tagging the data with the authority data; receiving, from a requestor, a request regarding the data-handling of the data; determining a response to the request based at least in part on one or more data-handling requirements indicated by the authority data; and providing the response to the requestor, the response providing guidance on handling the data in compliance with the one or more data-handling requirements.

10. The method of claim 9, wherein the response indicates at least one of: whether the data-handling indicated in the request can be performed with the data in view of the one or more data-handling requirements; or a task that needs to be performed to enable the data-handling to be performed with the data to comply with the one or more data-handling requirements.

11. The method of claim 9, further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information, and wherein the contextual information further comprises function data indicating an action or a type of action for which the data was acquired.

12. The method of claim 9, further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information, and wherein the contextual information further comprises control data indicating at least one of a control on the data that is set for a device, a control on the data that is set by or on behalf of a data subject, a control on the data that is set by an entity, a control regarding a data-handling requirement for the data, a control regarding consent for the data, a choice mechanism control regarding a manner of obtaining the consent, or a choice control regarding a right to object to use of the data.

13. The method of claim 9, further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information, and wherein the contextual information further comprises class data indicating at least one of a class related to a data authority, a class related to the data subject or a device associated with the data subject, a class regarding whether or not the data is sanitized or aggregated, a class related to protected business information, a class related to national security, a class related to protection of critical infrastructure, or a class related to public health or safety.

14. The method of claim 9, further comprising determining contextual information related to the data and tagging the data with the contextual information, wherein the authority data is part of the contextual information, and wherein the contextual information further comprises history data indicating at least one of actions that the data has been involved with, who initiated actions that the data has been involved with, how the data was acquired, or how the data has changed over time.

15. The method of claim 9, wherein: the request asks for information regarding performance of a particular action or type of action with the data; the method further comprises determining an entity that will initiate the particular action or type of action; and the response is determined based at least in part on the entity that will initiate the particular action or type of action with the data.

16. The method of claim 9, further comprising: determining that a particular action or type of action has been performed with the data; and updating the contextual information to reflect performance of the particular action or type of action.

17. The method of claim 16, further comprising determining updated contextual information regarding performance of the particular action or type of action based at least in part on an entity that has performed the particular action or type of action with the data, the contextual information, and the one or more data-handling requirements that are applicable to the request.

18. The method of claim 9, further comprising causing the data to be transformed from one form to another form to comply with the one or more data-handling requirements that are applicable to the request.

19. A computer-implemented method comprising: sending a request to a service provider for information about data-handling of data; and receiving a response from the service provider, the response providing guidance on handling the data in compliance with one or more data-handling requirements, the response indicating: whether a future use of the data indicated in the request can be performed in view of the one or more data-handling requirements that are applicable to the request; or a task that needs to be performed to enable the future use of the data to comply with the one or more data-handling requirements that are applicable to the request.

20. The method of claim 19, further comprising causing the data to be transformed from one form to another form to comply with the one or more data-handling requirements.